DETAILED ACTION
Response to Amendment
The amendment is supported by the original disclosure and overcomes all previous rejections.
The previous ODP rejections have been overcome by approved TD.


Allowable Subject Matter
Claim(s) 1-21 and 26-29 are allowable over the closest prior art: Pratte et al. (US 20150337082) .
Pratte (claims, abs., 3, 18, 44-45, 58, 101, 111, Ex1a, EX6,) discloses a block copolymer for composite having the formula of:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,
n=15-200,   wherein 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
Pratte further discloses an exemplary copolymer of PEKK-EIEIE (MW=645) (EX6).  
Pratte requires the copolymer is terminated with amino groups, teaching away from the claimed terminal groups of instant claim 1.
Therefore, claims 1-21 and 26-29 are allowable.

Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766